Case 2:19-cv-21616-MCA-ESK Document 8 | Filed 01/16/20‘ Page 1 of 1 PagelD: 29

RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of New Jersey

Case Number: 2:19-CV-21616-
MCA-MAH

Plaintiff:
Securities and Exchange Commission

VS.
Defendant:
Espinal, Edward; et al

For:

U.S. Securities and Exchange Commission .;
100 F St NE

Washington, DC 20549

Received by Cavalier CPS to be served on Edward Espinal, 14 Bullens Avenue, Wayne, NJ 07470.
i, Peter Feldman, do hereby affirm that on the 10th day of January, 2020 at 8:35 am, I:
Served Summons & Complaint; Local Civil Rule 11.2 Certification; Designation of Agent for Service

personally to Edward Espinal at 14 Bullens Avenue, Wayne, NJ 07470.

| am a natural person over the age of eighteen and am not a party to or otherwise interested in the
subject matter in controversy. | am a private process server authorized to serve this process in
accordance with relevant law. Under penaity of perjury, | declare that the foregoing is true and correct.

   

/ hs / Zo
Peter Feldman . Date
Progéss Server
Cavalier CPS
823-C S King Street

Leesburg, VA 20175
(703) 431-7085

  
 
  

Our Job Serial Number: CAV-2020000377
Ref: NYRO-62217

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.1¢
